Title: To Thomas Jefferson from Henry Rutgers, 5 December 1806
From: Rutgers, Henry
To: Jefferson, Thomas


                        
                            Sir/
                            Newyork 5th December 1806
                        
                        In pursuance of a resolution of the general republican Committee of the City & County of NewYork, I have
                            the honour to transmit to you, by Mr George Clinton, one of our representatives in Congress, the enclosed Address, and am
                            Sir with Profound respect and Esteem
                  Your most Obedient humble Servt.
                        
                            Henry Rutgers
                     
                        
                    